     Case: 4:18-cr-00456-AGF Doc. #: 96 Filed: 01/10/19 Page: 1 of 2 PageID #: 215



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                  Plaintiff,                    )
                                                )
v.                                              )   No. 4:18 CR 00456 AGF
                                                )
ANTOINETTE DORSEY,                              )
                                                )
                  Defendant.                    )


                          GOVERNMENT=S MOTION TO DISMISS

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Beth Orwick, Assistant United

States Attorney for said District, and respectfully moves the Court to dismiss the indictment,

pursuant to Rule 48 of the Federal Rules of Criminal Procedure.

                                                     Respectfully submitted:

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                       s/Beth Orwick
                                                     BETH ORWICK #52089MO
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200


SO ORDERED:


AUDREY G. FLEISSIG
UNITED STATES DISTRICT JUDGE
                                                     Dated: January            , 2019.
 Case: 4:18-cr-00456-AGF Doc. #: 96 Filed: 01/10/19 Page: 2 of 2 PageID #: 216



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Nicholas
Williams, Attorney for Defendant.
                                                      /s/ Beth Orwick
                                                     BETH ORWICK, #52089MO
                                                     Assistant United States Attorney
